DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 10 June 2022.  The present application claims 1 and 6-20, submitted on 10 June 2022 are pending. Applicants’ cancelation of claims 2-5, indicated on 10 June 2022 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takazakura (U.S. Pub. No. 2015/0352713).
Regarding claim 1, Takazakura discloses (see Figure 2 and Figure 8) a high frequency vibration spindle system (10) with non-contact power transmission (42), comprising: a spindle (16); a toolholder (20) detachably mounted on the spindle (16) and adapted to engage with a tool (18); an electric power transmission device (42), including a first induction module (96) and a second induction module (46) spaced apart from each other with a gap (132), wherein the second induction module (46) is disposed at the spindle (16) or the toolholder (20), and the second induction module (46) is adapted to receive an electric power from the first induction module (46) in a non-contact electromagnetic induction manner (see Paragraph 0072); a transducer (112), adapted to be controlled to vibrate the tool (18) and being disposed at the toolholder (20) and electrically connected with the second induction module (46) to receive the electric power (see Paragraph 0082); and a restraining part (76) provided on the second induction module (46) and located between the first induction module (96) and the second induction module (46); wherein the second induction module (46) includes a ferrite core (60) and a coil (56a), the ferrite core (60) is formed in a ring shape (see Figure 5); the coil (56a) fits around an exterior circumference of the ferrite core (60), and the restraining member (76) wraps around the ferrite core (60) and the coil (56a); wherein the first induction module (96) corresponds to the second induction module (46) in a radial direction of the spindle (16).
Regarding claims 6 & 7, Takazakura discloses wherein the restraining part (76) is made of a non-magnetic material (see Paragraph 0075); wherein the restraining part (76) is made of a composite material (see Paragraph 0075).
Regarding claim 9, Takazakura discloses wherein the restraining part (76) winds around an exterior circumference of the second induction module (46) to provide a restraint force for counteracting a centrifugal force generated when the second induction module rotates (see Paragraph 0075).
 Regarding claim 12, Takazakura discloses (Figure 2 and Figure 8) wherein the restraining part (76) includes a first composite material wound around an exterior circumference of the second induction module (46) and a second composite material (76 as seen on Figure 5) sleeved on the first composite material (see Paragraph 0075).
Regarding claim 18, Takazakura discloses (Figure 2 and Figure 8) a high frequency vibration spindle system (10) with non-contact power transmission (42), comprising: a spindle (16); a toolholder (20) detachably mounted on the spindle (16) and adapted to engage with a tool (18); an electric power transmission device (42), including a first induction module (96) and a second induction module (46) spaced apart from each other with a gap (132), wherein the second induction module (46) is disposed at the spindle (16) or the toolholder (20), and the second induction module (46) is adapted to receive an electric power from the first induction module (96) in a non-contact electromagnetic induction manner (see Paragraph 0072); a transducer (112), adapted to be controlled to vibrate the tool (18) and being disposed at the toolholder (20) and electrically connected with the second induction module (46) to receive the electric power (see Paragraph 0082); and a restraining member (76) provided on the second induction module (46) and located between the first induction module (96) and the second induction module (46); wherein the second induction module (46) includes a ferrite core (60) and a coil (56a), the ferrite core (60) is formed in a ring shape and has two protrusions protruding radially outward and a recess between the two protrusions (see Figure 5), the coil (56a) fits around the recess of the ferrite core (60), and the restraining member (76) is at least located between one of the two protrusions and the first induction module (96); wherein the first induction module (96) corresponds to the second induction module (46) in a radial direction of the spindle (16).
Regarding claim 19, Takazakura discloses (Figure 2 and Figure 8) wherein the restraining member (76) is made of a non-magnetic material (see Paragraph 0075).
Regarding claim 20, Takazakura discloses (Figure 2 and Figure 8) wherein the restraining member (76) winds around an exterior circumference of the second induction module (46) to provide a restraint force for counteracting a centrifugal force generated when the second induction module rotates (see Paragraph 0075).

Allowable Subject Matter
Claims 8, 10 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are in condition for allowance. Independent Claim 1 as originally filed includes a method for manufacturing a restraining part for a high frequency vibration spindle system that includes steps of winding carbon fiber impregnated with adhesive around a ferrite core and curing adhesive of the carbon fiber for a predetermined time with a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. Applicant asserts prior art Takazakura lacks disclosure of a second induction module that includes a ring shaped ferrite core and coil.
The Examiner respectfully traverses Applicant assertion with respect to prior art Takazakura disclosure which describes the tool side coil (Examiners interpreted equivalent to Applicants second induction module) to include a secondary power coil that is similarly structured as the primary power coil to include a pot core that is made of a ferrite material as described paragraph 0075 of the cited prior art.  
Applicant also asserts prior art fails to correspond to Applicant claimed restraining member. The Examiner notes that the recited claims are directed to an apparatus which must be distinguished from the prior art in term of structure rather function.(MPEP 2144) All other functional statements have been carefully considered but deemed not to impose any structural limitations on the claims that is distinguishable over the referenced devices which is capable of being used as claimed if one desired to do so.(MPEP 2112) Also, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth within the metes and bound of the claim, thereby rendering the rejection properly sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731